OFFICE   OF THE A’ITORNEY GENERAL        OF TEXAS
                    AUSTIN




           8tler~r,,ohlrr      DeDutr
           8tati8tlom

                            op.lnlonx0. o-7333
                                                                     522
            .

So& 0, &. Stlofer,      page 3

or this   tha pdtioular  raot situation~~Aowl     by 709 in your
lottar. 1. now oantxolled by 'Art. 51% or thm 2~1~6 c1yl.lstat-
Utah    The lt8tutq, ln our opinion, mean8 jurb what.It lyrj
the8 18, alat M UDploy.0 unbw oIroumatMoer mant1cin.d    ahouu
b0 pid.in  ru3.l wltaL0.rlx fhn* utor domnd ror pqaont    8nd
the ~rallure0r th.’ WD&OyOX  to make ruoh paywnt within tha time
l
pOOiii$d    br th 4lt8tuto   mabjootm the raploprr   to tha pmml8y
prqtltld ioo +n   et.   5157.                        .-
     Wm   trumt t&&tko hare anrrwab    rour qu*stLOa gatIUrotorIly.
                                               Tourr vorr truly,.




            .